              Case 2:18-cv-01656-JCC Document 78 Filed 08/28/20 Page 1 of 1



                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9    KELLY SHAFFSTALL, an individual,                    CASE NO. C18-1656-JCC
10                          Plaintiff,                    MINUTE ORDER
11           v.

12    OLD DOMINION FREIGHT LINE, INC., a
      Virginia corporation,
13
                            Defendant.
14

15
            The following minute order is made by direction of the Court, the Honorable John C.
16
     Coughenour, United States District Judge:
17
            This matter comes before the Court on the parties’ stipulated motion for trial setting (Dkt.
18
     No. 76). The Court hereby GRANTS the motion and ORDERS as follows:
19
        1. The 8–10-day estimate jury trial is set for August 9, 2021;
20
        2. The proposed pretrial order is due July 30, 2021; and
21
        3. Trial briefs and proposed voir dire/jury instructions are due by August 5, 2021.
22
            DATED this 28th day of August 2020.
23
                                                            William M. McCool
24
                                                            Clerk of Court
25
                                                            s/Tomas Hernandez
26                                                          Deputy Clerk


     MINUTE ORDER
     C18-1656-JCC
     PAGE - 1
